department of the treasury o internal_revenue_service washington d c tax_exempt_and_government_entities_division - noy uniform issue list t er rats legend taxpayer a ira x ira y company b company c amount e employee f dear this is in response to your request dated date in which your authorized representative requests on your behalf a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ taxpayer a represents that she initiated a direct_rollover from ira x to ira y she further represents that her failure to accomplish a timely rollover was due to financial_institution error on the part of company b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained ira x at company c and ira y at company b taxpayer a initiated a transfer of amount e from ira x to ira y on date on date company b erroneously deposited amount e into the taxpayer’s brokerage account instead of ira y company b has provided a written_statement confirming its error company c issued a 1099-r to taxpayer a for amount e reflecting the transaction as a taxable_distribution rather than a transfer an employee of company b employee f indicated on date that the form 1099-r was incorrect as there had been a direct_rollover from company c to company b company c indicated that it would coordinate with company b in correcting the form 1099-r as a result of her belief that the form 1099-r would be corrected taxpayer a excluded amount e from her taxable_income for in may of taxpayer a received a notice cp2501 letter from the internal_revenue_service the service dated date regarding amount e taxpayer a contacted company b and discovered that although she had directed company b to deposit amount e in ira y it had been erroneously deposited in another non-ira brokerage account taxpayer a represents that amount e has not been used for any other purpose _ based on the facts and representations you request a ruling that the service waive the day rollover requirement contained in sec_408 of the code with respect to the unintended distribution of amount e sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred revrul_78_406 c b provides that the direct transfer of funds from one ira trustee to another ira trustee does not result in a payment or distribution of the funds for purposes of sec_408 of the code and are not includible in the gross_income of the participant the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to financial_institution errors on the part of company b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to transfer amount e to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount e will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at - please address all correspondence to se t ep ra t3 id sincerely yours phe bin laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
